UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
JAMILLAH COOPER,                       :            19cv2609(DLC)
                                       :
                         Plaintiff,    :                ORDER
               -v-                     :
                                       :
THE CITY OF NEW YORK and POLICE        :
OFFICER JESSICA RIVERA (SHIELD 29757), :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     A Letter of January 24, 2020 informed the Court that

plaintiff Jamillah Cooper would be proceeding pro se after

Harmon Law Firm, LLP’s motion to withdraw as counsel was

granted.   Accordingly, it is hereby

     ORDERED that, pursuant to the April 1, 2020 Standing Order

issued by Chief Judge McMahon, the plaintiff, so long as she is

proceeding pro se and until further order of the Court, may

submit any filings by email to

Temporary_Pro_Se_Filing@nysd.uscourts.gov.   The plaintiff is

required to adhere to the following instructions:

     •   Documents must be in PDF format, no larger than 10
         megabytes;
     •   Documents must be attached to the email;
     •   Documents must be signed by the plaintiff by either
           a) signing by hand and then scanning the document;
           b) signing electronically using a digital signature; or
           c) by typing: “s/[Plaintiff’s Name];”
     •   The email and attached documents must contain the filer’s
         name, address, and telephone number;

     •   The subject line of the email must read “PRO SE FILING -
         19cv2609.”

The plaintiff is advised that this email address is solely for

submitting attached PDF documents for filing.      Any additional

comments, questions, correspondence, or other messages in the

email will be disregarded.

     IT IS FURTHER ORDERED that so long as plaintiff is

proceeding pro se, she should direct questions regarding

electronic filing to the Pro Se Intake Unit, available by phone

at (202) 805-0175.

     IT IS FURTHER ORDERED that the plaintiff, so long as she is

proceeding pro se, may not submit any documents or send any

emails directly to this Chambers.    The Court will disregard any

communications made directly to this Chambers.

     IT IS FURTHER ORDERED that if the plaintiff is unable to

send documents by email, she may continue to submit documents by

regular mail or through the drop box located in the lobby of the

U.S. Courthouse at 500 Pearl Street, New York, New York, or the

U.S. Courthouse at 300 Quarropas Street, White Plains, New York.

     IT IS FURTHER ORDERED that plaintiff is advised that a




                                 2
pretrial conference will be held telephonically on April 24,

2020 at 12:00 p.m.

     IT IS FURTHER ORDERED that the plaintiff shall provide

counsel for the counsel for the defendants by April 10, 2020

with the telephone number at which she can be reached on April

24 at 12:00 p.m.

     IT IS FURTHER ORDERED that counsel for the defendants shall

call the plaintiff on April 24 and arrange for all parties to be

on the line at 12:00 p.m.   After all parties are on the line,

counsel for the defendants shall use the following dial-in

credentials to join the telephone conference:

               Dial-in:         888-363-4749
               Access code:     4324948

     IT IS FURTHER ORDERED that the parties shall use a landline

if one is available.

          IT IS FURTHER ORDERED that failure to comply with any

of the terms of this Order may constitute grounds for the denial

of relief, dismissal of the action, or such other action as may

be just in the circumstances.

     IT IS FURTHER ORDERED that counsel for the Defendants shall




                                  3
serve on the plaintiff a copy of this Order.


Dated:    New York, New York
          April 3, 2020


                               __________________________________
                                          DENISE COTE
                                  United States District Judge




                                4
